Abatement Order filed August 24, 2021




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-19-00958-CR
                                ____________

               MICHAEL PATRICK ANDERSON, Appellant

                                           V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 230th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1634095

                            ABATEMENT ORDER

      Appellant is represented by retained counsel, R. Scott Shearer. Appellant’s
brief was originally due September 17, 2020. The last extension granted to file
appellant’s brief extended the time to file the brief to July 8, 2021. No brief was
filed. On July 15, 2021, counsel was ordered to file a brief with the clerk of this
court on or before August 12, 2021. No brief or motion for extension of time has
been filed. See Tex. R. App. P. 38.6(a).
                                           1
      Pursuant to Tex. R. App. P. 38.8(b) (a copy of which is attached) the judge
of the 230th District Court shall (1) immediately conduct a hearing, at which
appellant, appellant’s counsel, and state’s counsel shall participate, either in person
or by video teleconference, to determine (a) whether appellant desires to prosecute
his appeal; (b) whether appellant is indigent; (c) if not indigent, whether appellant
has abandoned the appeal or whether appellant has failed to make necessary
arrangements for filing a brief; (d) the reason for the failure to file a brief; (e) if
appellant desires to continue the appeal, a date certain when appellant’s brief will
be filed; and (2) prepare a record, in the form of a reporter’s record, of the hearing.
If appellant is indigent, the judge shall take such measures as may be necessary to
assure effective representation of counsel, which may include the appointment of
new counsel. The judge shall see that a record of the hearing is made, shall make
findings of fact and conclusions of law, and shall order the trial clerk to forward a
transcribed record of the hearing, a videotape or compact disc, if any, containing a
recording of the video teleconference, and a supplemental clerk’s record containing
the findings and conclusions. Those records shall be filed with the clerk of this
court within 30 days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
trial court’s findings and recommendations are filed in this Court. The Court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the Court may reinstate the appeal on its own motion. It is the responsibility of any
party seeking reinstatement to request a hearing date from the trial court and to
schedule a hearing in compliance with this Court’s order. If the parties do not



                                          2
request a hearing, the court coordinator of the trial court shall set a hearing date
and notify the parties of such date.

                                   PER CURIAM



Panel Consists of Chief Justice Christopher and Justices Hassan and Poissant.




                                         3